office_of_chief_counsel internal_revenue_service memorandum number release date cc ita postn-124588-06 uilc date date to senior tax analyst reporting compliance w_i w cp rc s from senior technician reviewer associate chief_counsel income_tax accounting cc ita subject form_8332 this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent you asked whether the service may consider a form_8332 presented during an examination of a noncustodial parent’s return if he or she claimed the exemption for a child on his or her return but did not attach a form_8332 to the return as discussed below form_8332 constitutes evidence concerning the noncustodial parent’s right to claim the exemption the service may consider the form in evaluating the parent’s claim during examination law the pre-1985 version of sec_152 presented difficult problems of proof and substantiation of support to provide more certainty congress amended sec_152 to allow the custodial_parent the exemption for a child unless an exception applied the relevant exception permits the custodial_parent to waive the exemption and allows the noncustodial_parent to claim the exemption as amended sec_152 requires that postn-124588-06 the custodial_parent memorialize the waiver in a signed written declaration as prescribed by regulations that the noncustodial_parent attaches to the noncustodial parent’s return congress believed that the new methodology would provide the irs and the parties with much clearer substantiation of the parties’ intent on waiver of the exemption the increased certainty would reduce the need for the irs to adjudicate the issue see h rept part ii pincite the regulations under sec_152 authorize the service to prescribe the form and manner of the written declaration the custodial_parent may waive a claim to an exemption for a child by signing a form_8332 release of claim to exemption for child of divorced or separated parents or a substantially_similar statement the requirement to attach the custodial parent’s signed written declaration to the noncustodial parent’s return is designed to force the parents to stipulate to who claims the exemption when the return is filed and thus avoid subsequent disputes analysis and conclusion if the parents dispute entitlement to the exemption usually when both parents claim the exemption the service will need to address the issue by considering all relevant evidence of the custodial parent’s waiver of the exemption and may consider the form in evaluating the parent’s claim during examination of course only one parent is entitled to the dependency_exemption for a child under sec_152 evaluating the noncustodial parent’s claim during audit necessarily affects the custodial parent’s right to the exemption we hope this memorandum is responsive to your request please call - if you have any further questions
